DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0155687 (Goldman et al.).
Regarding claim 16, Goldman et al. teaches a method of treating a patient ([0179]-[0182]; [0186]), the method comprising: providing a surgical implant (Figure 19, sling, 1900) including a woven material made from fibers (mesh, [0080]; mesh, [0182]), a first releasable reinforcement, and a second releasable reinforcement, the implant (1900) includes a tissue support portion and an extension portion extending from the tissue support portion, the first releasable reinforcement being disposed on the tissue support portion extending in a first direction and a second releasable reinforcement disposed on the extension portion extending in a second direction, the second direction being perpendicular to the first direction ([0180]-[0181]; see annotated Figure 19); and releasing, prior to completing a surgical procedure to place the surgical implant into a body of the patient, at least one of the first releasable reinforcement and the second releasable reinforcement to affect a mechanical property of the implant of at least one of the tissue support portion and the extension portion (The lanyards are sutures woven through 
Regarding claims 18 and 19, Goldman et al. teaches the method comprises treating a pelvic condition including vaginal prolapse ([0180]-[0181]; [0187]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10, 12, 20, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0155687 (Goldman et al.) in view of U.S. Patent No. 6,652,450 (Neisz et al.).
Regarding claim 1, Goldman et al. teaches a surgical implant (Figure 19; [0179]-[0181]) comprising: an implant (Figure 19, sling, 1900) including a woven material made from fibers, the implant (1900) including a tissue support portion and an extension portion extending from the tissue support portion (see Figure 19; mesh, [0080]; mesh, [0182]); and a first releasable reinforcement (Figure 19, first lanyard) disposed on the tissue support portion extending in a first direction and a second releasable reinforcement (Figure 19, second lanyard) disposed on the extension portion extending in a second direction, the second direction being perpendicular to the first direction ([0180]-[0181]; see annotated Figure 19), wherein the first releasable reinforcement is configured to be selectively released from the implant to affect a mechanical property of the tissue support portion of the implant, wherein the second releasable 
However, Neisz et al. teaches a surgical implant, comprising an implant (Figures 1, 4, and 5, sling, 42) including a woven material made from fibers, and a releasable reinforcement (Figures 1 and 5, tension adjustment member, 66) disposed on the implant (42) and extending in a first direction along the implant (42), wherein the releasable reinforcement is formed of a non-absorbable material (col. 9, lines 23-44; col. 9, line 64-col. 10, line 23; col. 10, line 63-col. 11, line 18; col. 12, lines 31-40; col. 13, 7-11 and lines 59-65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the releasable reinforcements of Goldman et al. from a non-absorbable material as taught by Neisz et al., because providing non-absorbable reinforcements ensures they will retain the desired level of tension over time when implanted in the patient (col. 13, lines 7-11).

    PNG
    media_image1.png
    521
    462
    media_image1.png
    Greyscale

Regarding claims 2-4, Goldman et al. in view of Neisz et al. teaches all the limitations of claim 1. Goldman et al. teaches the first or second releasable reinforcement is a continuous filament having a length ([0180]); the first or second releasable reinforcement is attached to the implant at two or more locations along the length of the filament (see annotated Figure 19 above; [0180]); wherein the implant (1900) is a porous planar material that includes openings, the first or second releasable reinforcement passes through one or more of the openings (see annotated Figure 19 above; [0180]).
claim 5, Goldman et al. in view of Neisz et al. teaches all the limitations of claim 1. Goldman et al. does not specify the first or second releasable reinforcement has a greater stiffness than the implant.
However, Neisz et al. further teaches the material of the releasable reinforcement (66) may have a different stiffness than that of the implant (42) (col. 13, lines 59-65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the stiffness of the first or second releasable reinforcement of Goldman et al. and Niesz et al. such that it is greater than that of the implant material in light of the teaching of Neisz et al., because providing the releasable reinforcement with a different, greater stiffness than that of the implant material improves the support provided by the implant an reinforcements to the tissue (col. 13, lines 59-65).
Regarding claim 7, Goldman et al. in view of Neisz et al. teaches all the limitations of claim 1. Goldman et al. does not teach the first or second releasable reinforcement comprises at least two continuous filaments, two of the filaments having different stiffnesses, different diameters, or both.
However, Neisz et al. further teaches the releasable reinforcement may “comprise a monofilament element or a braided member”, wherein the releasable reinforcement has different properties such as stiffness that differ from the implant and vary along the length of the releasable reinforcement (col. 13, lines 7-11 and lines 59-65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the releasable reinforcements of Goldman et al. and Neisz et al. to each include at least two continuous filaments having different stiffnesses as taught by Neisz et al., because such a 
Regarding claims 10 and 12, Goldman et al. in view of Neisz et al. teaches all the limitations of claim 1. Goldman et al. teaches “one or more” releasable reinforcements may be integrated along the implant ([0180]), but does not teach the first or second releasable reinforcements include three filaments extending along a first dimension of the implant, wherein not one of the three filaments crosses another of the three filaments.
However, Neisz et al. further teaches the releasable reinforcement may comprise a plurality of parallel releasable reinforcements “woven axially along the sling” (col. 12, lines 50-59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the implant of Goldman et al. and Neisz et al. such that the first releasable reinforcement includes at least three parallel releasable reinforcements extending along a first dimension of the implant as taught by Neisz et al., because providing a plurality of parallel releasable reinforcements permits a more customizable tension adjustment for the implant to meet the patient’s needs.
Regarding claim 20, Goldman et al. in view of Neisz et al. teaches all the limitations of claim 1. Goldman et al. teaches “one or more” releasable reinforcements may be integrated along the implant ([0180]), but does not teach the first or second releasable reinforcements include three filaments extending along a second dimension of the implant perpendicular to a first dimension, wherein not one of the three filaments crosses another of the three filaments.
However, Neisz et al. further teaches the releasable reinforcement may comprise a plurality of parallel releasable reinforcements “woven axially along the sling” (col. 12, lines 50-59). It would have been obvious to one of ordinary skill in the art before the effective filing date 
Regarding claim 21, Goldman et al. teaches an implant (Figure 19; [0179]-[0181]) comprising: an implant (Figure 19, sling, 1900) including a tissue support portion and an extension portion extending from the tissue support portion, the implant (1900) having a first end portion (Figure 19, arm, 1902C) and a second end portion (Figure 19, arm, 1902D), a length extending between the first end portion (1902C) and the second end portion (1902D) defining a longitudinal axis (see annotated Figure 19 above; [0183]); and a first releasable reinforcement (Figure 19, first lanyard) coupled to the tissue support portion, the first releasable reinforcement extending substantially linearly and substantially parallel to the longitudinal axis; a second releasable reinforcement (Figure 19, second lanyard) coupled to the extension portion, the second releasable reinforcement extending substantially linearly and substantially perpendicular along the longitudinal axis ([0180]-[0181]; see annotated Figure 19). Goldman et al. is silent on the material of the first and second releasable reinforcements.
However, Neisz et al. teaches a surgical implant, comprising an implant (Figures 1, 4, and 5, sling, 42) a releasable reinforcement (Figures 1 and 5, tension adjustment member, 66) coupled to the implant (42) and extending in a first direction along the longitudinal axis of the implant (42), wherein the releasable reinforcement is formed of a non-absorbable material (col. 9, lines 23-44; col. 9, line 64-col. 10, line 23; col. 10, line 63-col. 11, line 18; col. 12, lines 31-40; col. 13, 7-11 and lines 59-65). It would have been obvious to one of ordinary skill in the art 
Regarding claims 23 and 24, Goldman et al. in view of Neisz et al. teaches all the limitations of claim 1. Goldman et al. teaches the first releasable reinforcement extending substantially linearly when disposed on the tissue support portion (see annotated Figure 19; [0180]-[0181]); wherein the support portion defines an axis, the first direction being parallel to the axis (axis of “tissue support portion” extends from arm 1902C to arm 1902D, [0183]; see annotated Figure 19).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0155687 (Goldman et al.) in view of U.S. Patent No. 6,652,450 (Neisz et al.) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2011/0257761 (Mortarino et al.).
Regarding claim 6, Goldman et al. in view of Neisz et al. teaches all the limitations of claim 1. Goldman et al. teaches the implant comprises a mesh prepared from strands ([0080]; [0180]-[0182]; see Figure 1A). Goldman et al. and Neisz et al. teach the mechanical properties conferred by the material of the releasable reinforcements are different than that of the implant (see discussion for claim 1), but do not specify the first or second releasable reinforcement has a diameter that is greater than a diameter of the strands.
However, Mortarino et al. teaches a surgical implant comprising a mesh prepared from strands having different diameters ([0114]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the .
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0155687 (Goldman et al.) in view of U.S. Patent No. 6,652,450 (Neisz et al.) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2016/022404 (Viker).
Regarding claims 13-15, Goldman et al. in view of Neisz et al. teaches all the limitations of claim 1. Goldman et al. recognizes implants of different geometrical shapes are needed to treat different conditions and meet different needs of individual patients ([0186]), but does not teach the implant is a Y-shaped implant having a first vaginal leaf, a second vaginal leaf, and an extension portion having a sacral leaf.
However, Viker teaches a Y-shaped surgical implant comprising: tissue support portions including: a first vaginal leaf (Figure 2, first vaginal leaf, 14) comprising a first vaginal leaf proximal end and a first vaginal leaf distal end, the first vaginal leaf distal end being connected to a sacral leaf (Figure 2, sacral leaf, 2) proximal end at a junction, a second vaginal leaf (Figure 2, second vaginal leaf, 16) comprising a second vaginal leaf proximal end and a second vaginal leaf distal end, the second vaginal leaf distal end being connected to a sacral leaf proximal end at the junction, and an extension portion including a sacral leaf comprising a proximal sacral leaf end at the junction, and a distal sacral leaf end ([0007]-[0009]; [0025]; [0033]-[0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed Figure 19, lanyards) at the first vaginal leaf and/or second vaginal leaf (Viker, Figure 2). The leaves of the resultant mesh are each constructed of mesh (Viker, [0026] and [0033]).
Response to Arguments
Applicant’s arguments with respect to claims 1, 16, 21, and their dependents have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art of record teach and/or fairly suggest the implant of claim 10, wherein the first or second releasable reinforcement comprises three filaments that do not cross one another extending along a first dimension of the implant, and further wherein the first or the second releasable reinforcement includes three filaments that do not cross one another extending along a second dimension of the implant that is substantially perpendicular to the first dimension as required by claim 11, within the context of the remainder of parent claims 1 and 10.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE R DORNA whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CARRIE R DORNA/Primary Examiner, Art Unit 3791